DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 10/9/20 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 10/9/20 has been entered in full. Claim 1 are amended. Claims 2 and 3 are canceled. Claims 1 and 4-22 are pending.
Applicants' election without traverse of Group I, currently claims 1 and 4-9, was previously acknowledged. Claims 10-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1 and 4-9 are under consideration.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (8/5/20).
All objections and/or rejections of claims 2 and 3 are moot in view of the cancellation of these claims.
The rejection of claims 1 and 4-9 at pg 2-3 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the C-EL2 to one that comprises SEQ ID NO: 2, or a functional variant thereof having at most one amino acid addition, deletion or substitution. 



Maintained Objections and/or Rejections
Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turek et al, 2002. Journal of Biological Chemistry. Vol 277(19): 16791-16797 (cited previously). The earliest date to which the instant application claims priority is 4/4/18. This rejection was set forth previously and maintained at pg 3-7 of the 8/5/20 Office Action.
The preamble of claim 1 as amended recites "A vaccine for treating thrombosis-based conditions". As set forth previously, the term "vaccine" is defined in the instant specification as referring to "a composition that has a function of inducing an immune response that leads to TPR modulation when inoculated into an animal" (¶ 53, published application). This definition and the recitation of "for treating thrombosis-based conditions" have been considered in the context of the entire claim and are interpreted as an intended uses because they does not result in a material difference between the structure of the product as recited in the claim and a prior art reference teaching the same structure. See MPEP 2111.02. As such, these intended uses do not distinguish the claimed product from a prior art product having the same structure. Thus, with respect to the prior art, claim 1 as amended encompasses a composition of matter comprising a C-EL2 peptide, wherein the C-EL2 peptide comprises an amino acid sequence of SEQ ID NO: 2, that induces an in vivo antibody response that binds to TPR; and at least one additive. The term C-EL2 is taught as referring to "the C-terminus 
Turek teaches production of a peptide consisting of Cys183-Asp193 of human TPR (page 16791), which is the sequence of SEQ ID NO: 2. Turek further teaches that an antibody against the peptide was "raised by previously described procedures" (pg 16791), citing Borg et al (1993. Biochem Pharmacol. 45: 2071-2078; cited previously). The procedures detailed by Borg teach use of a carrier KLH protein and Freund's adjuvant in conjunction with the peptide (pg 2072 of Borg). The antibody produced by Turek was demonstrated to bind to "conjugate peptide as well as native receptor protein" (pg 16792), thus providing evidence of the ability of the peptide of Turek to induce an in vivo antibody response that binds to a TPR. Thus, the teachings of Turek include a composition of matter comprising a C-EL2 peptide comprising a sequence of SEQ ID NO: 2 that induces an in vivo antibody response that binds to a TPR; and at least one additive, which is a KLH protein or Freund's adjuvant. This composition meets the limitations of claim 1 as amended, and thus it is maintained that the teachings of Turek anticipate claim 1. 
Claim 4 limits the vaccine of claim 1 to one wherein the C-EL2 peptide induces an antibody that specifically binds to the TPR. This is differs from claim 1 in that instead of merely binding, the antibody "specifically binds" to the TPR. The instant specification does not provide a definition of the term "specifically binds" that defines how it differs from "binds". In Turek, the assays to determine the binding of the antibody to the receptor include blocking of "nonspecific sites", and demonstrate the specific binding of the antibody to the peptide or receptor (pg 16792), which is interpreted as meeting the limitations of the undefined term "specifically binds". As such, the teachings of Turek anticipate claim 4.
	Claims 6 and 7 limit the vaccine of claim 1 to one wherein the at least one additive is selected from a group including carriers (claim 6) or further comprising an adjuvant selected from a group including Freund's adjuvant (claim 7). These limitations are met by the carrier KLH protein (claim 6) and Freund's adjuvant (Claim 7) taught by Turek when practicing the previously described procedures of Borg et al, as set forth 
	Claim 8 limits the vaccine of claim 1 to one that is "suitable for" a route of administration selected from a group including oral, epidermal, subcutaneous, intramuscular, intraosseous, peritoneal and intravenous injections. The instant specification does not provide a limiting definition of the phrase "suitable for" and as such it is interpreted broadly and simply that the peptide can be administered in that manner. The peptide taught by Turek can be administered by each of the recited routes, and thus is "suitable for" administration by each route. As such, the teachings of Turek et al also anticipate claim 8. Furthermore, Turek teaches that an antibody against the peptide was by the procedures of Borg et al (1993; cited above). The procedures detailed by Borg teach intradermal injection of the peptide (pg 2072), which is encompassed by epidermal injection. Thus, the teachings of Turek also include use of an epidermal injection and therefore also anticipate claim 8 in this regard.
	Claim 9 limits the vaccine to one wherein it is a pharmaceutically acceptable salt selected from the group including alkali metals, which encompasses sodium phosphate, sodium being an alkali metal. As set forth above, Turek teaches that an antibody against the peptide was by the procedures of Borg et al, 1993 (cited above). The procedures detailed by Borg include a solution of the peptide in sodium phosphate, and further including a mixture with Freund's adjuvant for administration for antibody production (pg 2072). Thus, the teachings of Turek also include the peptide in combination with a salt of an alkali metal and therefore also anticipate claim 9.

Applicants’ arguments (10/9/20; pg 7-8) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons. 
Applicants argue that the reference of Turek does not teach "each and every feature" of the amended claims, and "arranged as they are in the claims" (pg 8). In support, Applicants point to what Turek teaches: that the C-terminal portion of the third extracellular domain of TPR may form a critical ligand-binding domain for TPR as identified using SQBAzide and site-specific antibodies, and argue that these teachings do not meet the limitations of the claims as amended (pg 8). 

Applicants further argue that the Borg article cited by Turek also does not disclose the claimed vaccine. Applicants argue that the amino acid sequence selected by Borg "target the first extracellular loop and C-terminal region" of TPR, while the instant claims "are directed to the second extracellular loop" (pg 8). Applicants further argue that the antibodies made by Borg were merely "a research tool" and "did not have any biological activity" (pg 8). 
These arguments have been fully considered but are not found persuasive. The rejection of record of the instant does not rely on the TPR peptides or anti-TPR antibodies taught by Borg for anticipation. Instead, the rejection relies solely on Borg to provide evidence as to how Turek used the TPR peptide to make an anti-TPR antibody, because Turek states that the "previously described procedures" of Borg were used for such. Thus, it is not found persuasive that the TPR peptides or anti-TPR antibodies taught by Borg do not meet the limitations of the claims, because that those teachings do not form the basis for the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Turek et al, 2002. Journal of Biological Chemistry. Vol 277(19): 16791-16797 (cited previously), as applied to claim 1 above.
Claim 5 encompasses a vaccine of claim 1, comprising a C-EL2 peptide and at least one additive, and further wherein the vaccine comprises between 0.5 mg-5 mg of the C-EL2 peptide.
The teachings of Turek that anticipate claim 1 as amended are set forth above. In summary, Turek uses the procedure describe by Borg et al (1993) to generate an antibody to a C-EL2 peptide of SEQ ID NO: 2, and this procedure uses the C-EL2 peptide in combination with KLH carrier, which meets the limitation of at least one additive. Turek does not teach an amount of the C-EL2 peptide in the range of 0.5 to 5 mg, and further in combination of at least one additive. 
	Turek, by following the antibody generation procedures of Borg, further makes use of 100 µg (which is 0.1 mg) of peptide injected intradermally in "each anesthetized animal" (pg 2072 of Borg). Thus, Turek immunized at least two rabbits. The procedures of Borg used by Turek further teach that "[the boosts were administered in incomplete Freund's adjuvant with the first boost given after weeks and successive boosts at 5-week intervals" (pg 2072 of Borg). Thus, at least three boosts were given to each rabbit, i.e., "the first boost" and "successive boosts" (the plural used here means at least two)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare at least 0.8 mg (800 µg) of C-EL-2 peptide in combination with the carrier KLH in order to prepare an antibody by using the procedures used by Turek. In practicing the procedures used by Turek, the person of ordinary skill in the art would recognize that at least 0.8 mg (800 µg) would be needed; i.e., at least 0.1 mg per rabbit (i.e., 0.2 mg total) for each of four immunizations (initial and three boosts). Thus, the person of ordinary skill in the art would have been motivated to prepare this amount of peptide and carrier in order to have enough to carry out the entire procedure, and would have had a reasonable expectation of success because it simply requires preparing enough of a reagent for an entire procedure. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). A preparation of 0.8 mg of 

Applicants’ arguments (10/9/20; pg 8-10) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
Applicants argue that Turek does not meet the limitations of the amended claims. Applicants argue that the basis for the rejection is "fallacious", because preparing at least 0.8 mg that is "subsequently divided over multiple test subjects and injections is not the same as "(a) vaccine (that) comprises an amount of C-EL2 peptide between 0.5 mg-5mg", because each subject only receives 0.4 mg. 
These arguments have been fully considered but are not found persuasive. The claims are not directed to a method of treatment wherein each patient is administered the C-EL2 peptide at a particular dosage. Instead, the claims are directed to a product that comprises an amount of C-EL2 peptide between 0.5 mg-5 mg, and producing an amount of this product in this range is obvious for the reasons set forth in the rejection. While the product is termed a "vaccine" in the claims, this term merely sets forth an intended use for the claimed product that does not distinguish it from a prior art reference teaching the same structure. 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646